     Case 2:13-cv-00685-ECM-WC Document 421 Filed 08/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

GARNET TURNER,                             )
individually and on behalf of all others   )
similarly situated, et al.,                )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )    CIV. ACT. NO. 2:13-cv-685-ECM
                                           )               (WO)
ALLSTATE INSURANCE                         )
COMPANY,                                   )
                                           )
       Defendant.                          )

JOHN E. KLAAS,                             )
on behalf of himself and all others        )
similarly situated, et al.,                )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )    CIV. ACT. NO. 2:15-cv-406-ECM
                                           )               (WO)
ALLSTATE INSURANCE                         )
COMPANY,                                   )
                                           )
       Defendant.                          )


                                           ORDER

       On August 13, 2020, the Court entered an order (doc. 419) directing the Defendant

to show cause as to why the Turner Plaintiffs’ Amended Motion for Preliminary Injunctive

Relief for the Putative Class should not be granted. On August 14, 2020, the Klaas

Plaintiffs also filed a Motion for Preliminary Injunctive Relief for the Putative Class. (Doc.

420). Accordingly, it is
     Case 2:13-cv-00685-ECM-WC Document 421 Filed 08/19/20 Page 2 of 2




      ORDERED that the show cause order (doc. 419) entered on August 13, 2020, is

hereby VACATED. It is further

       ORDERED that on or before September 2, 2020, the Defendant shall show cause,

if any there be, why the Turner Plaintiffs’ and Klaas Plaintiffs’ motions (docs. 418 & 420)

should not be granted. The Turner and Klaas Plaintiffs may file a reply on or before

September 9, 2020.

       DONE this 19th day of August, 2020.



                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                            2
